Citation Nr: 0512585	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  03-22 049	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from February 1960 to June 
1967.  The veteran is deceased, and the appellant is his 
surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

In January 2005, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge, at which the 
appellant offered her testimony.   


FINDINGS OF FACT

1.  The veteran died in March 2002 due to sepsis caused by 
pneumonia and pulmonary hypertension; service connection was 
not in effect for either of those disabilities, or for any 
other disability, at the time of the veteran's death.  
  
2.  There is no competent evidence linking the pulmonary 
disability which caused the veteran's death to symptomatology 
or pathology relating to the veteran's active military 
service.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§§ 3.102, 3.312 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a July 2002 letter, the RO advised the appellant of the 
substance of the VCAA and its effect on her claim.  In 
addition, the appellant was advised, by virtue of a detailed 
May 2003 statement of the case (SOC) issued during the 
pendency of her appeal, of the pertinent law, and what the 
evidence must show in order to substantiate her claim.  The 
Board therefore believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and that the May 2003 
SOC issued by the RO clarified what evidence would be 
required to establish service connection of the cause of the 
veteran's death.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the Board 
recognizes that the veteran's representative at the January 
2005 hearing requested an "independent" medical opinion.  
For the reasons explained below, the Board does not find that 
the additional delay in the adjudication of the appellant's 
appeal which would result from obtaining such an opinion 
would be justified.  Thus, for these reasons, any failure in 
the timing or language of VCAA notice by the RO constituted 
harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

II.  Factual Background

The reports from the service entrance examination and history 
compiled at that time contain no reference to the veteran 
having pneumonia or a pulmonary disorder, and a chest X-ray 
conducted at that time was negative.  A chest X-ray conducted 
in connection with hospitalization for a foot disability in 
December 1960 was also negative.  An examination and history 
compiled in January 1964 also did not refer to a pulmonary 
disability, and a chest X-ray taken at that time was again 
negative. 

In January 1967, the veteran was admitted to a hospital for 
one week due to symptoms including chest pain.  An X-ray 
conducted at the time of his admission to the hospital 
revealed a left lower lobe infiltrate, and the diagnoses 
included pneumonia.  The reports from this hospitalization 
specified that the veteran's pneumonia resolved rapidly.  A 
chest X-ray completed upon discharge from the hospital showed 
almost complete clearing of the pneumonia, and the pneumonia 
was said to have been treated and cured at the end of this 
hospitalization.

A chest X-ray conducted in conjunction with the veteran's 
March 1967 service separation examination was also negative, 
as was the clinical examination of the lungs and chest at the 
same time. 

Turning to the post-service evidence, an August 2002 
statement by a private physician affiliated with the Abington 
Memorial Hospital indicated that he had treated the veteran 
for chronic obstructive pulmonary disease, hypertension, and 
pulmonary hypertension, and that the veteran had been treated 
at that hospital since 1984.  This physician indicated that 
the veteran had been admitted to the hospital on multiple 
occasions, required multiple medications including continuous 
infusion of Prostacyclin, intravenously.  The veteran's 
activities of daily living were said by this physician to 
have been severely restricted due to his pulmonary condition, 
and it was indicated that he required considerable support 
from family members and visiting nurses.  Another private 
physician submitted a statement in August 2002 indicating 
that the veteran suffered from primary pulmonary 
hypertension, and that he had treated the veteran since 
November 1998. 

Of record are reports from private treatment for shortness of 
breath and other respiratory symptoms, during the period from 
1994 to 1996.  Reports from a VA examination in January 1997 
show the veteran describing shortness of breath after walking 
20 feet.  It was indicated that he was prescribed three 
different inhalers by the physicians at the Abington 
hospital.  These reports also note that the veteran had been 
smoking for the last 40 to 50 years, but that he had cut down 
to smoking only one pack of cigarettes a day.  

The veteran died in a hospital in March 2002, with his 
official certificate of death listing sepsis as the cause of 
the death, due to or a consequence of pneumonia, due to or as 
a consequence of pulmonary hypertension.  
 
At the January 2005 Travel Board hearing, the appellant 
stated that the veteran was treated for pneumonia 5 or 6 
times during service.  After service, she stated that 
financial limitations had made her unable to seek the proper 
treatment for the veteran even though he was "always sick."  
By the time they were able to admit the veteran to the 
Abington Hospital, the appellant stated the veteran's illness 
had become "chronic."  In response to a question from her 
representative, the appellant indicated that the veteran was 
first treated at that hospital five years after his 
separation from service.  

III.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §  1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover 
v. Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

In the present case, the veteran had not been granted service 
connection for any claimed disability during his lifetime.  
He left active military service in 1967, and he died in 2002.

Applying the pertinent legal criteria set forth above to the 
facts summarized in the previous section above, the Board 
notes that, while the veteran was treated for pneumonia 
during service, this condition was said to have resolved 
rapidly, and to have been "cured" after hospitalization for 
one week.  The chest X-rays conducted upon discharge from 
that hospitalization, and upon his service separation some 
three months later were both negative, and no pulmonary 
disabilities were noted on the veteran's separation 
examination.  The objective evidentiary record reflects that 
the first post-service treatment for a pulmonary condition, 
at the Abington Hospital, was, contrary to the appellant's 
testimony, in 1984 rather than five years after the veteran's 
service separation.  Moreover, neither of the August 2002 
private physician's statements, or any other post-service 
clinical evidence, refers to an in-service onset of the 
pneumonia or pulmonary hypertension that ultimately caused 
the veteran's death.  

We recognize the appellant's sincere belief that her 
husband's death was related in some way to his military 
experience.  Nevertheless, with regard to her assertions in 
writing, and at her January 2005 hearing, that the pneumonia 
with which the veteran suffered during service ultimately 
caused his death, the Board respects her right to offer her 
opinion, but she is not deemed competent to present evidence 
as to diagnosis, medical etiology, or causation.  See Routen, 
Espiritu, supra.  The Board therefore finds that the 
probative weight of this subjective positive evidence is 
overcome by that of the negative objective evidence, as 
summarized above.  Therefore, although we are deeply 
sympathetic with the appellant's loss of her husband, we find 
a lack of competent medical evidence to warrant a favorable 
decision as to the claim for service connection for the cause 
of the veteran's death.  

With regard to the requested independent medical opinion, 
given the lack of any competent evidence linking, in any way, 
the pulmonary problems which caused the veteran's death to 
in-service symptomatology or pathology, the Board concludes 
that the medical evidence of record is not so uncertain or 
complex as to preclude an equitable adjudication of this 
appeal based upon the medical evidence which is currently of 
record.  As a result, the Board concludes that the requested 
medical opinion is not necessary to adjudicate the 
appellant's claim.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


